Title: From George Washington to Nathanael Greene, 18 October 1782
From: Washington, George
To: Greene, Nathanael


                  Dear Sir
                     
                     Head Quarters Verplanks 18th Octr 1782
                  
                  Since writing to you, I have received yours of the 26th of August, covering a duplicate of one of the 12th.  At the same Time, came to hand your favor of the 29th informg the Excursions of the Enemy for Rice, and inclosing a copy of General Gists Letter to you of the 27th.
                  In my last, which was the 23d of Septemr, and which was forwarded under the Care of the Secretary at War, I gave a compleat Answer to that of the 12th and wish it may come safe to your Hands, and find you in safe & full possession of Charlestown.
                  The Death of Colo. Laurens I consider as a very heavy misfortune—not only as it affects the public at large—but particularly so to his family, and all his private friends & Connections, to whom his Amiable and usefull Character, had rendered him peculiarly dear.
                  The Campaign in this Quarter, is coming to a Close, without any Events of great Importance.  The Intentions of the Enemy at N. York, still remain undecided—their fleet continues in the Harbour, making every preparation for sailing—which I fancy is delayed, in expectation of the Arrival of the packet, which is hourly looked for from England.
                  It is not yet known but strongly conjectured that a Detachment of Troops will go from N. York to the West Indies with the fleet.
                  Sir Guy Carleton has collected most of his outposts—contracted his Lines near the City—and is making his Garrison of York as compact as possible.
                  Many have flattered themselves that an Evacuation of York would take place before Winter, but I have no such Idea.  With very great Regard & Esteem I have the Honor to be My Dear Sir Your most obedt & Most humle Servant
                  
                     Go: Washington
                     
                  
               